Citation Nr: 9930546	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-17 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1963 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for post-traumatic stress 
disorder.  The record discloses that the appellant filed a 
notice of disagreement with this rating determination in 
March 1997.  A statement of the case was thereafter issued in 
April 1997.  The appellant filed his substantive appeal in 
this matter in June 1997.

The record reflects that the appellant initially requested a 
hearing in this matter.  However, in correspondence dated in 
December 1998, the appellant canceled his request for a 
personal hearing in this matter.  In subsequent 
correspondence, dated in July 1999, the appellant again 
indicated that he did want a hearing in this matter.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reflects that the appellant has a 
current diagnosis of PTSD, as shown by VA medical records 
dated in November 1997, February 1998, and May 1999.  The 
appellant has provided lay evidence as to in-service 
incurrence, namely allegations of his Vietnam experiences 
relating to combat exposure; and a medically based nexus has 
been suggested between service and the current diagnosis of 
PTSD, as indicated by VA medical records dated from November 
1997 to May 1999.  Therefore, since the evidence is 
sufficient to lend plausible support to the claim, the Board 
determines that the appellant's claim for service connection 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Gaines v. Brown, 11 Vet. App. 353, 357 (1998) 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997); and 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

As the appellant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).

The Board notes that this case involves a specific claim for 
service connection for PTSD.  As to adjudication on the 
merits, the starting point for any claim for PTSD is the 
verification of a "stressor" or "stressors."  In this 
regard, the Court has held that "if the claimed stressor is 
not combat-related, a veteran's lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor, and must be corroborated by 
'credible supporting evidence.'"  See Cohen v. Brown, 10 
Vet. App. at 142 (citing Moreau v Brown, 9 Vet. App. 389, 
395-96 (1996)).  If, however, the veteran did engage in 
combat with the enemy, he is entitled to the have his lay 
statements or testimony accepted as satisfactory evidence 
that the claimed stressor occurred, and no further 
corroborative evidence is required, unless the veteran's lay 
statements are not consistent with circumstances, conditions, 
or hardships of service, or unless the Board finds by clear 
and convincing evidence that a particular alleged stressful 
event did not occur.   See Cohen, 10 Vet. App. at 146-47; see 
also 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §  3.304(f) 
(1998 & 1999).  Therefore, the determination of whether a 
veteran engaged in combat with the enemy is a critical part 
of the adjudication of a PTSD claim.  See Gaines v. Brown, 11 
Vet. App. at 358 (citing Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)).

In this context, the service personnel records indicate that 
the appellant's military occupational specialty was as a 
gunner's mate.  These administrative records show the 
appellant served aboard the U.S.S. Oklahoma from May 1964 
until August 1967, when he was transferred to the U.S.S. 
Topeka (CIG-8).  The Report Of Transfer Or Discharge, Form 
DD-214, indicates that his awards and decorations consist of 
the Armed Forces Expeditionary Medal (Vietnam), the National 
Defense Service Medal, and the Republic of Vietnam Campaign 
Medal.

The evidence of record shows that the appellant has alleged 
stressful events, which he claims are combat-related.  
Specifically, the appellant indicated that he served aboard a 
naval cruiser for the seventh fleet for three years.  This 
ship reportedly stayed in the waters around Vietnam for 30 
months.  He indicated that he spent a lot of time above and 
below the demilitarized zone.  He noted that he was also 
assigned to the U.S.S. Topeka for 60 days, sailed the 
Mediterranean, and was involved in the "six day war."  He 
described activity during this period as part of naval gun 
fire support bombarding the Vietnam coast.  The appellant 
reported that he was assigned to a guard post while the ship 
sailed along the Saigon River.  Throughout his watch, he was 
fearful of an enemy ambush.

The Board observes that at present, there is no indication 
that the RO requested verification of the appellant's alleged 
participation in a "six day war" while aboard ship, as 
described above, by the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR).  As this claimed 
stressful event appears to suggest that the appellant may 
have participated in combat, and given that his MOS was of 
that a gunner's mate, such development is necessary before 
the Board can proceed with its appellate review of the claim.  
See Gaines and Cohen, both supra.  Accordingly, the Board 
determines that additional development is required in an 
attempt to clarify whether the appellant engaged in combat 
with the enemy, and if warranted, verification of the 
appellant's reported in-service stressors.

Finally, the Board notes that the appellant has reported that 
he was previously in receipt of Social Security benefits.  
The Social Security Administration decision and the 
supporting documents may contain evidence, which may be 
pertinent to the appellant's claim.  See Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  In view of the fact that 
there are additional medical records that are potentially 
pertinent to the appellant's claim which should be in the 
custody of the Federal Government, the Board finds that an 
attempt must be made to obtain copies of all pertinent 
records for association with the appellant's claims file.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  These records 
may be of assistance to the appellant in establishing his 
claim.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To ensure that the VA has met its duty to assist the 
appellant in the development of facts pertinent to his claim, 
the case is REMANDED to the RO for the following actions:

1.  The RO should contact the appellant and 
request that he provide the names and 
addresses of any health care providers, who 
have treated him for any psychiatric 
disability, to include PTSD and/or depressive 
disorder, and specify the approximate dates 
of treatment, if possible.  Then, after 
necessary authorization is obtained by the 
appellant, the RO should obtain copies of any 
treatment reports, not already of record.

2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination made and a copy of 
the medical records upon which the award was 
based.  The attention of the Social Security 
Administration should be directed to 38 
U.S.C.A. § 5106 (West 1991). 

3.  The RO should contact the National 
Personnel Records Center (NPRC) located in 
St. Louis, Missouri and request another 
search for any additional administrative 
personnel records (201 File) pertaining to 
the appellant.  

4.  The RO should request from the appellant 
a statement containing as much detail, as 
possible, regarding the following events:  
(1)  The occasions he served aboard a naval 
cruiser for the seventh fleet for three 
years, while reportedly in the waters around 
Vietnam (to specifically include the name of 
the cruiser, and the date he was aboard the 
cruiser, and its exact location); (2)  The 
month(s) and year he was assigned to the 
U.S.S. Topeka for 60 days, when he and his 
crew sailed the Mediterranean, and were 
involved in the "six day war"; and (3) The 
occasion he was assigned to a guard post 
while the ship sailed along the Saigon River 
(to specifically include the name of the 
ship, and the date he was aboard that aboard 
such ship).  The appellant should be asked to 
provide specific dates on which each 
traumatic event occurred, the location, the 
units involved, the number and names of any 
casualties, and any other identifying 
information concerning any other individuals 
involved in the events, including their 
names, ranks, unit assignment, or any other 
identifying detail.  The appellant should be 
informed that this information is vitally 
necessary to obtain supportive evidence of 
the stressful events and that he must be 
specific as possible because without such 
details, an adequate search for verifying 
information cannot be conducted.

5.  Regardless of the response from the 
appellant, the RO should review the 
claims file and prepare a summary of the 
appellant's alleged stressors (as 
outlined above) in as much detail as 
possible.  This summary, and all 
associated documents, should be sent to 
the USASCRUR, and the Department of the 
Navy to provide any additional 
information which might corroborate the 
veteran's alleged stressor events.  

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors during service, 
and; if so, what was the nature of the 
specific stressful event or events.  In 
any event, the RO must specifically 
render a finding of whether the 
appellant "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes that a claimed in-
service stressor or stressor occurred, 
the RO must specify what in-service 
stressor or stressors it has determined 
are established by the record.

7.  If, and only if, the RO determines 
that the record establishes the 
occurrence of a claimed in-service 
stressor or stressors, either as a result 
of combat duty or other events related to 
the appellant's period of military 
service, the RO should arrange for VA 
psychiatric examination.  The 
psychiatrist should conduct an 
examination with consideration of the 
diagnostic criteria for post-traumatic 
stress disorder as established in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  In determining whether the 
diagnosis of post-traumatic stress 
disorder due to experiences in service is 
appropriate, the examiners must consider 
only those alleged events which the RO 
has deemed to be verified.  If the RO has 
not deemed any events claimed as 
stressors in service to be verified, the 
examiners should provide an opinion as to 
the correct diagnosis based on the 
premise that there was no stressor in 
service.  If the RO deems that an event 
claimed as a stressor in service is 
verified, then the examiner should 
consider whether the event was of a 
nature as to constitute a "stressor" 
adequate to produce PTSD, and determine 
whether the diagnostic criteria for PTSD 
as established in the DSM-IV are met.  
The psychiatrist should describe how the 
symptoms of a psychiatric disorder affect 
the appellant's social and industrial 
capacity.  The report of the examination 
should include a complete rationale for 
any opinion expressed.  All necessary 
testing, include specialized studies and 
psychological tests, are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the DSM-IV.  It is imperative 
that the psychiatrist include a 
definition of the numerical code assigned 
under DSM-IV in order to assist the RO 
and the Board to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for 
his/her review in conjunction with the 
examination.

8.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

9.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD in accordance 
with both the old and amended reversions 
of 38 C.F.R. § 3.304(f), which became 
effective March 7, 1997.  See 64 Fed. 
Reg. 32807 (1999); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) 
(regarding application of law and 
regulatory changes during the pendency of 
an appeal).

When the foregoing development has been completed, the claim 
should be reviewed by the RO.   If the decision remains 
adverse to the appellant, a supplemental statement of the 
case should be issued to the appellant and his 
representative.  A reasonable period of time for reply should 
be afforded.  Thereafter, the claim should be returned to the 
Board for further review, if otherwise in order.  No action 
is required of the appellant until he receives further 
notice.  

The purpose of this REMAND is to obtain additional 
information.  The Board does not intimate any conclusion, 
legal or factual, as to the ultimate disposition warranted in 
this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

